Exhibit 10.1 May 15, 2015 [Address] Dear Nick: Congratulations on your assignment to Billerica, Massachusetts, as Executive Vice President and President of Performance Chemicals and Specialty Fluids, reporting to me.The effective date of your assignment in Billerica is anticipated to be July 1, 2015 but will be the date you are authorized to work in the United States.Your assignment in Billerica is expected to last three years. The following are the specific compensation and relocation elements related to your assignment.To the extent the terms set forth in this assignment letter are different from the terms of the employment agreement between you and Cabot Switzerland GmbH effective April 1, 2010 (the “Employment Agreement”), the terms of this letter shall apply during your assignment in Billerica.All other terms and provisions of the Employment Agreement shall remain in full force and effect. Compensation and Taxes Your base salary at the beginning of the assignment is 430,000 CHF.Payment of your base salary will be adjusted to reflect deductions for certain expenses typically incurred by similarly situated employees in Switzerland and additions for certain allowances for expenses typically incurred by similarly situated employees in Billerica, in accordance with Cabot’s International Assignment Policy, it being understood that the amount of the car allowance while you are on this assignment shall be USD 15,000 annually. In addition,Cabot will provide you furnished housing and will pay the cost of all utilities for the duration of your assignment.Rent will be paid on your behalf by Cabot. You will continue to be eligible to participate in Cabot’s short-term incentive compensation program (STI) with a target bonus opportunity equal to 60% of your base salary (currently 430,000 CHF), and in Cabot’s long-term incentive compensation program. In addition, while you are on assignment in Billerica, you will be covered under the tax equalization provisions of Cabot’s International Assignment Policy. Relocation; Payment of Loss on Sale of Home To assist you with your relocation, you will receive benefits consistent with the International Assignment Policy including a taxable relocation allowance equal to one month of your base salary and a taxable one-time payment of USD 28,000, in lieu of a sea freight shipment, payable at the beginning of the assignment. If you sell your home in Switzerland either (i) while you are on assignment or, (ii) in the event your employment is terminated by Cabot without cause during your assignment, during the six-month notice period provided in the Employment Agreement,Cabot will reimburse you for the appropriate transaction fees you are required to pay in connection with the sale, and for any loss on sale in the event the gross sales price is less than the amount you paid to purchase the land and build the house, provided any such loss on sale payment shall not exceed USD 100,000. Home Leave You and your spouse will be eligible for one home leave per year, in accordance with the terms of the International Assignment Policy.In addition, Cabot will provide you with a payment in the amount of USD 25,000 annually, which is intended to be used for the cost of travel by you or members of your immediate family necessitated by your assignment. Benefits You will continue to remain covered under the Swiss pension plan.You and your eligible dependents will be covered under the medical and dental plan for international assignees. The plan will also cover you for life and disability benefits.Cabot will pay the premium for this plan for the duration of your assignment. To comply with regulations in Switzerland, you will be required to maintain health coverage via your home country plan.You will continue to bear the cost of this premium.You will be eligible for the Executive Financial Planning benefit which can assist you with your tax and financial planning matters. Separation Should your employment with Cabot be involuntarily terminated by Cabot without cause, Cabot agrees to assist you in repatriating to Switzerland in accordance with the provisions of the International Assignment Policy, and as early as possible in the six-month notice period described in the Employment Agreement. This assignment letter supersedes all communications, oral and written, between you and Cabot regarding the terms of your assignment. Notwithstanding anything in this assignment letter to the contrary, Cabot shall have the right to amend, modify, change, discontinue or terminate health and welfare benefits at any time and for any reason. Sincerely, /s/ Patrick M. Prevost Patrick M. Prevost President and CEO Cabot Corporation I understand and accept this assignment and agree to the terms outlined in this letter.I am not relying on any other representations in accepting this offer of assignment. /s/ Nicholas S. Cross Nicholas Stewart Cross EVP and President, Performance Chemicals and Specialty Fluids Cc: R. Sisco, SVP HR P. LeLacheur, HR Manager D. Unger, HR Manager V. Leonard, HR Director, Shared Services J. Jones, Global Mobility Program Manager J. Bell, Chief Counsel, Securities and Governance ARBEITSVERTRAG zwischen der CABOT Switzerland GmbH als Arbeitgeberin und
